DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 04/19/2022 was entered and made of record.  Claims 1-5, 10-13, and 19.  Claims 6 and 15 were cancelled.  Claims 1-5, 7-14, and 16-19 remain pending.
Response to Arguments
Regarding to claims 2-3, 5-6 and 11-15 objection, Examiner withdraws said objection.
Regarding to claim 4 interpreted under 35 USC 112f, the claim is no longer interpreted under 35 USC 112f due to claim amendment.
Regarding to claims 4-5 rejected under 35 USC 112(a) and 112(b), Examiner withdraws said rejection due amended claim 4.
Regarding to claims 1-5, 7-14, and 16-19 rejected under 35 USC 101, Applicant argued
On page 11-12, Applicant argued “Applicant respectfully submits claim 1 does not recite a law of nature, a natural phenomenon, or subject matter that falls within the enumerated groupings of abstract ideas as provided in the revised guidance, and are thereby patent eligible under prong one of revised Step 2A of the Alice test. 
First, the claim does not recite a 1) mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations); 2) certain methods of organizing human activity (fundamental economic principles or practices including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); or 3) mental processes (concepts performed in the human mind, including an observation, evaluation, judgment, opinion).
With respect to the generation of "a criteria distribution that is statistical data of criteria data of piping," recited by claim 1 the Examiner alleges: state distribution, and at least either vibration or dynamic pressure of the piping” has Broadest Reasonable Interpretation (BRD) that requires performing an arithmetic calculation. This limitation therefore recites a mathematical calculation. For example, the steps of generating a criteria distribution that is statistical data of piping is performed by use of a finite element method or elastic theory (See paragraph J0024); the step of generating a change-state distribution that is statistical data of changed-state data of the piping is performed by use of calculation through a finite element method, theoretical expression based on elastic theory or by means of Monte Carlo (See paragraph $0029).
Applicant respectfully disagrees. 
MPEP 2106.04(a)(2)(I) states:  When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept. See, e.g., Thales Visio nix, Inc. v. United States..... 
In this case, Applicant submits that even if the claim is based on or involves a mathematical concept, such a mathematical concept is not recited in the claim. Therefore, Applicant respectfully submits the claim is not directed to a mathematical concept.
Examiner respectfully disagree with Applicant.  As described the specification, the method of generating critical distribution involved the mathematical theory based on elastic theory ([0037] The criteria distribution generating unit 12 generates a criteria distribution that is statistical data of criteria data of the water pipes, based on the construction information, the design information, and the material information. The generation of a criteria distribution in the criteria distribution generating unit 12 may be performed by use of, for example, a finite element method which uses a material constant, a dimensions constant, and a boundary condition as input, and a theoretical expression based on elastic theory; [0043] In the criteria DB generating process, the criteria distribution generating unit 12 first reads data of construction information, design information, and material information from the construction DB 11 a, the design DB 11 b, and the material DB 11 c, respectively (S11). Next, the criteria distribution generating unit 12 converts the data of construction information, design information, and material information into numerical values, models, and the like of material constants, sizes, and boundary conditions in forms applicable to a finite element method, elastic theory, or the like, and provides the numerical values, the models, and the like with degrees of variation. Further, the criteria distribution generating unit 12 calculates, on the basis of the data, statistical data of sound velocity of vibration, a natural frequency, and the like of water pipes, which are discriminant indexes, by use of frequency response calculation through a finite element method, theoretical expression based on elastic theory, or the like, by means of a Monte Carlo method or the like (S12); [0072] - A simulation using these data were performed by use of the criteria distribution generating unit 12 according to a Monte Carlo method using a sequence of pseudo-random numbers. Results of the simulation are illustrated in FIG. 8. The pseudo-random numbers was assumed to conform to a normal distribution. In the criteria distribution generating unit 12, a criteria distribution, which is statistical data of criteria data on sound velocity of vibration of the water pipes, was further generated by use of a sound velocity model of vibration of water pipes represented by the expression (1) using the data illustrated in FIG. 8 as input data (S12), and was stored in the criteria DB 13 (S13)).
It is clearly from the specification, the step of “generate a criteria distribution/a changed-state distribution involve mathematical concept.
On page 12-13, Applicant argued “With respect to the determination generation of "determine deterioration of the piping based on the criteria distribution, the changed-state distribution, and at least either the measured 12 vibration or the measured dynamic pressure of the piping.
MPEP 2106.04(a)(2)(III)(A) states "[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind." Applicant respectfully submits the claimed features are not practically performed in the human mind, and therefore the claim does not recite a mental process”.
Examiner respectfully disagrees with Applicant.  In the determining step, by manually looking data from criteria distribution, the changed-state and the measurement, the user can mentally determining the deterioration of the pipe.  Therefore, this step can be performed in the human mind.
On page 14, Applicant argued “Applicant respectfully submits that claim 1 is also patent eligible under Prong Two of the revised Step 2A of the Alice test. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application of the exception, then the claim is eligible at Prong Two of revised Step 2A. 
Even if it is assumed claim 1 recites a judicial exception, which Applicant does not concede, Applicant respectfully submits that the claim is patent eligible under prong two of the revised Step 2A of the Alice test because the claim integrates the alleged judicial exception into a practical application. 
MPEP 2106.04(II)(A)(2) provides that in "Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception." 
MPEP 2106.04(d)(1) indicates integration into a practical application can be demonstrated "when the claimed invention improves the functioning of a computer or improves another technology or technical field." 
Paragraph [0002] of the specification discloses related devices require preparation of a neural network that is trained in advance. Paragraph [0004] of the specification discloses that in many situations it is difficult to obtain, in advance, data of normal conditions. To address these technical issues, paragraph [0019] discloses the present disclosure provides a piping diagnostic device (and method) that is able to operate even when normal conditions are not acquired in advance. These features are discussed in more detail throughout the specification, including paragraphs [0023] through [0030]. As the claimed features allow for operation without obtaining data of normal conditions in advance, it is clear the claimed features address a technical problem that existed in related devices, and therefore improves the functioning of a computer. 
Accordingly, at least because the claimed features improve the functioning of a computer, claim 1 integrates any possible judicial exception into a practical application of that exception, and accordingly are patent eligible under Prong Two of the revised Step 2A of the Alice test.”
Examiner respectfully disagrees with Applicant.  Under step 2A prong 2, Examiner exams the claim as a whole to evaluates additional elements beside the abstract idea to determine if the additional elements integrate the abstract idea into practical application.  Applicant cited above several paragraphs to justify an improvement of the invention.  However, Applicant has not shown the additional element in claim providing an improvement in a computer technology or the claim as a whole providing the improvement over the existing technology.  When reading the claim as a whole in light of the specification, the claim providing a method of obtaining data from sensor, processing and analyzing collected data, and determining condition of a pipeline based on the analyzed result.  Examiner does not see the improvement comparing to existing technology.
On page 15, Applicant argued “Moreover, Applicant respectfully submits that even if it is assumed the claim is directed to an abstract idea, which is not conceded, independent claim 1 recites significantly more than any allegedly abstract idea. 
In particular, MPEP 2106.05(I)(A)(v) indicates that in evaluating Step 2B, an additional element or combination of elements "[adds] a specific limitation other than what is well- understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application," has been found to qualify as "significantly more" when recited in a claim with a judicial exception. 
As indicated by the Examiner, the cited references do not teach or suggest the features of independent claim 1. Thus, it is clear independent claim 1 provides an "inventive concept," and does not simply append well-understood, routine or conventional activities. 
Therefore, it is clear independent claim 1 recites significantly more than any allegedly abstract idea”.
Examiner respectfully disagrees with Applicant.  In step 2B, Examiner evaluates whether or not the additional elements add significant more than the abstract idea.  In step 2B, Examiner determines that “A memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to” merely uses a computer as a tool to perform abstract idea (see MPEP 2106.05(f)
“obtain, from one or more databases, construction information about piping, design information about the piping, and material information about the piping; measure, by at least one of an acceleration sensor, a displacement sensor, a velocity sensor, a water pressure meter, a hydrophone, and a dynamic pressure sensor, at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm. This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).  Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim | is not patent eligible under 35 USC 101.

Claim Objection
Claims 4, 6, 10, and 17 objected to because of the following informalities:.
Claim 4 line 4 – the vibration or the dynamic pressure of the piping;
Claim 8 line 7 – either the vibration or the dynamic pressure of the piping.
Claim 10 lines 5-6 - is statistical data of criteria data of the piping based on the construction information about the piping, the design information about the piping, and the material information about the piping;
Claim 17 line 6 - the discriminant criterion and at least either the vibration or the dynamic pressure of the piping.
Claim 6 (Canceled).
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-14, and 16-19 are directed to abstract idea without significantly more.
Regarding to claim 1
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “generate a criteria distribution that is statistical data of criteria data of piping based on construction information about the piping, design information about the piping, and material information about the piping; generate  a change-state distribution that is statistical data of changed-state data of the piping that have changed due to aging based on at least either vibration or dynamic pressure of the piping that have changed due to aging; determine deterioration of the piping based on the criteria distribution, the changed-state distribution, and at least either vibration or dynamic pressure of the piping” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  For example, the steps of generating a criteria distribution that is statistical data of piping is performed by use of a finite element method or elastic theory (See paragraph ¶0024); the step of generating a change-state distribution that is statistical data of changed-state data of the piping is performed by use of calculation through a finite element method, theoretical expression based on elastic theory or by means of Monte Carlo (See paragraph ¶0029).
The limitation of “determining deterioration of the piping based on the criteria distribution, the changed-state distribution, and at least either vibration or dynamic pressure of the piping”, as drafted, is a process that, under reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “at least one process …” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually determining the deterioration of the piping based on presented data.
If the claim limitation, under its broadest reasonable interpretation, cover performance of the limitation using “mathematical calculation” or in the mind but for the recitation of generic computer components, then it falls within the “mathematical concept” and “Mental processes” grouping of abstract idea.  Accordingly, the claim recites an abstract idea
In step 2A prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“A memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to” merely uses a computer as a tool to perform abstract idea (see MPEP 2106.05(f))
“obtain, from one or more databases, construction information about piping, design information about the piping, and material information about the piping; measure, by at least one of an acceleration sensor, a displacement sensor, a velocity sensor, a water pressure meter, a hydrophone, and a dynamic pressure sensor, at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
In step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
“A memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to” merely uses a computer as a tool to perform abstract idea (see MPEP 2106.05(f))
“obtain, from one or more databases, construction information about piping, design information about the piping, and material information about the piping; measure, by at least one of an acceleration sensor, a displacement sensor, a velocity sensor, a water pressure meter, a hydrophone, and a dynamic pressure sensor, at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Regarding to claim 2-5 and 7-9, the claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 2-5 and 7-9 are not patent eligible under 35 USC 101.
Regarding to claim 10
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 10 recites “performing criteria distribution generation including generating a criteria distribution that is statistical data of criteria data of piping based on construction information about the piping, design information about the piping, and material information about the piping; generating a changed-state distribution that is statistical data of changed-state data of the piping that have changed due to aging based on at least either vibration or dynamic pressure of the piping that have changed due to aging; performing deterioration determination including determining deterioration of the piping based on the criteria distribution, the changed-state distribution, and at least either vibration or dynamic pressure of the piping” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  For example, the steps of generating a criteria distribution that is statistical data of piping is performed by use of a finite element method or elastic theory (See paragraph ¶0024); the step of generating a change-state distribution that is statistical data of changed-state data of the piping is performed by use of calculation through a finite element method, theoretical expression based on elastic theory or by means of Monte Carlo (See paragraph ¶0029).
The limitation of “performing deterioration determination including determining deterioration of the piping based on the criteria distribution, the changed-state distribution, and at least either vibration or dynamic pressure of the piping”, as drafted, is a process that, under reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually determining the deterioration of the piping based on presented data.
If the claim limitation, under its broadest reasonable interpretation, cover performance of the limitation using “mathematical calculation” or in the mind but for the recitation of generic computer components, then it falls within the “mathematical concept” and “Mental processes” grouping of abstract idea.  Accordingly, the claim recites an abstract idea
In step 2A prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 10 recites additional elements:
“obtaining, from one or more databases, construction information about piping, design information about the piping, and material information about the piping; measuring, by at least one of an acceleration sensor, a displacement sensor, a velocity sensor, a water pressure meter, a hydrophone, and a dynamic pressure sensor, at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
In step 2B, claim 10 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
 “obtaining, from one or more databases, construction information about piping, design information about the piping, and material information about the piping; measuring, by at least one of an acceleration sensor, a displacement sensor, a velocity sensor, a water pressure meter, a hydrophone, and a dynamic pressure sensor, at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 10 is not patent eligible under 35 USC 101.
Regarding to claim 11-14 and 16-18, the claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 2-5 and 7-9 are not patent eligible under 35 USC 101.
Regarding to claim 19
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 19 recites “criteria distribution generating processing of generating a criteria distribution that is statistical data of criteria data based on construction information about piping, design information about the piping, and material information about the piping; changed-state distribution generating processing of generating a changed-state distribution that is statistical data of changed-state data based on at least either vibration or dynamic pressure of the piping that have changed due to aging” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  For example, the steps of generating a criteria distribution that is statistical data of piping is performed by use of a finite element method or elastic theory (See paragraph ¶0024); the step of generating a change-state distribution that is statistical data of changed-state data of the piping is performed by use of calculation through a finite element method, theoretical expression based on elastic theory or by means of Monte Carlo (See paragraph ¶0029).
The limitation of “determining processing of determining deterioration of the piping based on the criteria distribution, the changed-state distribution, and at least either vibration or dynamic pressure of the piping”, as drafted, is a process that, under reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually determining the deterioration of the piping based on presented data.
If the claim limitation, under its broadest reasonable interpretation, cover performance of the limitation using “mathematical calculation” or in the mind but for the recitation of generic computer components, then it falls within the “mathematical concept” and “Mental processes” grouping of abstract idea.  Accordingly, the claim recites an abstract idea
In step 2A prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 19 recites additional elements:
“obtainment processing of obtaining, from one or more databases, construction information about piping, design information about the piping, and material information about the piping; measurement processing of measuring, by at least one of an acceleration sensor, a displacement sensor, a velocity sensor, a water pressure meter, a hydrophone, and a dynamic pressure sensor, at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
In step 2B, claim 19 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
 “obtainment processing of obtaining, from one or more databases, construction information about piping, design information about the piping, and material information about the piping; measurement processing of measuring, by at least one of an acceleration sensor, a displacement sensor, a velocity sensor, a water pressure meter, a hydrophone, and a dynamic pressure sensor, at least either vibration or dynamic pressure of the piping” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 10 is not patent eligible under 35 USC 101.

Allowable Subject Matter
Claims 1-5, 7-14 and 16-19  would be allowed if rewritten to overcome rejection under 35 USC 101.
The following is a statement of reasons for the indication of allowable subject matter as indicated in the Office Action dated 01/20/2022.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “generate a change-state distribution that is statistical data of changed-state data of the piping that have changed due to aging based on at least either vibration or dynamic pressure of the piping that have changed due to aging”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-5 and 7-9, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 10, the prior art does not teach or suggest the claimed invention having “generating a changed-state distribution that is statistical data of changed-state data of the piping that have changed due to aging based on at least either vibration or dynamic pressure of the piping that have changed due to aging”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 11-14 and 16-18, the claims have been found allowable due to their dependencies to claim 10 above.
Regarding claim 19, the prior art does not teach or suggest the claimed invention having “changed-state distribution generating processing of generating a changed-state distribution that is statistical data of changed-state data based on at least either vibration or dynamic pressure of the piping that have changed due to aging”, and a combination of other limitations thereof as recited in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/            Examiner, Art Unit 2864                                                                                                                                                                                            
/MICHAEL P NGHIEM/            Primary Examiner, Art Unit 2862